IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 01-40104

                           Summary Calendar


UNITED STATES OF AMERICA
                                            Plaintiff-Appellee,

                                versus

JOSE RAUL ALVAREZ-PAZ,
                                            Defendant-Appellant.




          Appeal from the United States District Court
               for the Southern District of Texas
                          (M-00-CR-430)

                           October 17, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Alvarez-Paz appeals his sentence for possession with intent to

distribute marijuana. He argues that his sentence should not have

been enhanced for possession of a dangerous weapon because the

firearms found near him were not in plain view. He also claims that

he did not know that firearms were located nearby or that his co-

defendant possessed firearms.

     Alvarez-Paz’s   allegations   at    most   establish   that   it   is


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
possible that the firearms present at the time of his arrest were

not connected with the offense, not that it is clearly improbable

that the firearms were connected with the offense, as is required.1

     The district court’s determination was not clearly erroneous.

AFFIRMED.




     1
         U.S.S.G. § 2D1.1 cmt. n.3.